 

Exhibit 10.33

 

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (“Agreement”) is effective as of November 13,
2017, (“Effective Date”), by and between Arcadian Telepsychiatry Services LLC, a
Delaware limited liability company (“Manager”), and Arcadian Telepsychiatry PA,
a Texas professional association (“PA”). Manager and PA are each referred to as
a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, PA was formed for the purpose of providing professional medical
services, including but not limited to the provision through video conferencing
equipment of real time mental health services to patients not physically present
in a clinician’s office (“Telepsychiatry Services”);

 

WHEREAS, PA provides professional services through physicians who are duly
licensed to practice of medicine in the applicable jurisdiction and trained to
provide Telepsychiatry Services;

 

WHEREAS, Manager has the established the administrative and technical
infrastructure and processes to enable providers to manage their medical
practices and provide Telepsychiatry Services;

 

WHEREAS, PA desires to engage Manager to provide to PA such administrative,
management and other business and support services as are necessary for PA to
provide its professional services upon the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, PA and
Manager hereby covenant agree as follows:

 

1Responsibilities of Manager.

 

1.1           No Control Over Medical or Professional Matters. Notwithstanding
any provision in this Agreement to the contrary, the Parties agree and
acknowledge that Manager and its employees shall not provide or otherwise engage
in any activity which constitutes the unauthorized practice of medicine as
defined by all applicable state laws. Nothing contained in this Agreement shall
be construed to permit Manager to engage in the practice of medicine, it being
the sole intention of the Parties that the services to be rendered to PA by
Manager are solely for the purpose of providing non-medical management and
administrative services to PA so as to enable PA to devote its time and energies
to the professional conduct of its medical practice and the provision of medical
services to its patients and not to administration or practice management.
Nothing in this Agreement is intended or will be construed to allow Manager to
exercise control or direction over the manner or method by which PA or any
physician under contract with PA performs medical services or other professional
health care services. The rendition of all medical services, including, but not
limited to, the prescription or administration of medicine and drugs shall be
the sole responsibility of PA, and Manager shall not interfere in any manner or
to any extent therewith.

 

 

 

 

1.2         Intellectual Property License. Manager hereby licenses to PA the
right to use the name “Arcadian Telepsychiatry” and the intellectual property
set forth on Exhibit A (“IP License”). The IP License shall be used by PA only
with respect to the business managed by Manager. PA shall not exploit the IP
License for any other purposes. Upon the termination or expiration of this
Agreement, the IP License shall immediately terminate and PA shall cease having
any right to use any intellectual property of Manager. Within five days of such
termination, PA shall change its name a name that does include the words
“Arcadian” or “Telepsychiatry.”

 

1.3         Management and Administrative Services. PA hereby engages Manager to
serve as PA’s sole and exclusive agent for the management and administration of
the business and administrative functions, affairs and non-physician services
contemplated under this Agreement. Such management and administrative services
shall include, but not be limited to, the following:

 

(a)          General Administrative Services. Manager shall provide PA with
overall supervision and management of the non-medical aspects of its medical
practice.

 

(b)          Contract Administration. Manager shall provide PA with
administrative services to enable PA to perform on a timely basis all
non-medical aspects of the contractual obligations of PA.

 

(c)          Accounting. Manager shall provide all bookkeeping and accounting
services necessary or appropriate to support the PA’s practice, including,
without limitation, maintenance, custody and supervision of all business
records, papers, documents, ledgers, journals and reports, and the preparation,
distribution and recordation of all bills and statements for professional
services rendered by PA, including the billing and completion of reports and
forms required by insurance companies or governmental agencies, or other
third-party payors. All such business records, papers and documents will be the
sole property of Manager, who shall make such records available for inspection
by PA at all times. Upon expiration of this Agreement, Manager shall provide PA
with a copy of any such records upon request, at PA’s expense. Manager will not
be responsible for the preparation of any patient charts or files or other
medical records, reports and documents which relate to patient diagnosis or
treatment, which records shall be prepared by PA. Without limiting Manager’s
bookkeeping and accounting services to support the PA, Manager shall also
furnish assistance to PA in the preparation of PA’s tax returns associated with
PA’s operations.

 

(d)          Hardware and Software. Manager shall develop or otherwise obtain
hardware and software to be utilized by PA for the following functions: (i)
creation and maintenance of, and access to, electronic medical records; (ii)
customer relations management; and (iii) operation of a call center on a
twenty-four (24) hour, seven (7) day a week basis.

 

(e)          Legal Services. Manager shall arrange for the provision of legal
services to PA at PA’s sole cost and expense, in which case PA agrees to consent
to and waive any conflicts of interest to the extent such counsel also
represents the Manager or any affiliates on other matters.

 

 2 

 

 

(f)          Administrative Personnel. Manager will retain, employ, train,
compensate and provide to PA all non-medical support personnel which now or may
hereafter be needed by PA to provide professional services. All support
personnel which Manager provides to work with PA shall not be the employees of
PA, and PA shall not be responsible for the payment to all such persons of all
compensation, including salary, fringe benefits, bonuses, health and disability
insurance, workers compensation insurance, and any other benefits which may be
made available to such employees.

 

(g)          PA Personnel Recruiting and Training. Manager shall assist PA in
recruiting and evaluating prospective personnel for affiliation with PA. PA
shall be responsible for the credentialing and reference searches attendant to
such professional personnel. PA shall seek the consultation and advice of
Manager prior to hiring any additional professional personnel.

 

(h)          Human Resources. Manager shall provide PA with human resource
services as reasonably required by PA.

 

(i)          Equipment Security and Maintenance. Manager shall provide PA with
all services and personnel necessary to provide PA with proper security,
maintenance and cleanliness of the equipment used by PA.

 

(j)          Market Research. Manager shall monitor market conditions with
respect to rates, charges, competitive conditions, competition and business
opportunities for Manager and PA. Manager shall periodically report on such
marketing conditions to PA.

 

(k)          Insurance. Manager shall assist PA in obtaining medical malpractice
and other insurance coverages on behalf of PA. The policies shall name Manager,
when permissible, as an additional insured. Following the termination of this
Agreement for any reason, PA shall maintain such coverage in effect for the
period of the statute of limitations applicable to any claim arising during the
term of this Agreement. PA shall furnish Manager with a certificate of such
insurance satisfactory to Manager. PA shall assure that all professional
personnel, upon termination of employment for any reason, are covered by tail
insurance. PA is responsible for all liabilities in excess of policy limits.

 

(l)          Billing and Collection. On behalf of, as agent to, and for the
account of PA, Manager shall establish and maintain credit and claims processing
and collection policies and procedures, and shall use reasonable efforts to bill
and collect timely all professional and other fees for services provided by or
on behalf of PA. Manager shall advise and consult with PA regarding the fees for
professional services provided by PA, but PA shall establish the reasonable and
customary fees to be charged for professional services. The fee schedules shall
be in general accordance with local fees for comparable services.

 

(i)          Manager shall have no authority with respect to the establishment
of such fees.

 

(ii)         The extent to which Manager endeavors to collect such charges, the
methods of collecting, the settling of disputes with respect to charges and the
“writing off” of charges that may be or appear to be uncollectible will at all
times be within the sole discretion of Manager (but subject to all applicable
governmental regulations and the terms and conditions of applicable provider
agreements), and Manager does not guarantee the extent to which any charges
billed will be collected.

 

 3 

 

 

(iii)        PA shall comply with applicable laws for billing and collection
practices and customary professional practices. PA shall cooperate and
participate in any audit or review of claims or services that is conducted by
Manager or its designees for the purpose of assuring compliance with laws. PA
shall provide Manager upon reasonable prior notice with reasonable access to
PA’s books and records in order to assure PA’s compliance with this Agreement.

 

(iv)        PA or its duly authorized agent may at all reasonable times and upon
the giving of reasonable notice examine, inspect and copy the records of Manager
pertaining to such fees, charges, billings and collections.

 

(m)          Contract Negotiations. Manager shall serve as PA’s exclusive agent
for purposes of negotiating, administering and entering into new or renewal
contracts for PA’s services with any payor or other professional provider
(including but not limited to pre-paid health plans, preferred provider
organizations, other group plans, independent physician association, hospitals
and other health providers). However, any fee arrangements contained within a
new or renewal contract for PA’s services must be approved by PA prior to
Manager entering into said contract. To assist Manager in performing its
contract negotiations, PA shall provide Manager with current copies of all such
existing agreements between itself and such entities.

 

(i)          PA shall not enter into any new contractual relationships, or renew
any existing relationship with any payor or professional provider, or enter into
any such arrangement for the offering of services to the public generally or to
any other person or professional corporation other than through Manager or with
Manager’s prior written consent.

 

(ii)         Notwithstanding the above, PA shall be responsible for negotiating,
administering and entering into a new or renewal contracts for its services with
any payor covering Medicare or Medicaid beneficiaries. While Manager, at the
request of PA, may provide assistance to PA in the negotiating, administering
and entering into new or renewal contracts for PA’s services with a payor
covering Medicare or Medicaid beneficiaries, PA shall be responsible for making
initial contact with payor.

 

1.4         Attorney-In-Fact.

 

(a)          In connection with the administrative, management, and other
business and support services, including, but not limited to, billing and
collection services, to be provided by Manager hereunder, PA hereby grants to
Manager an exclusive and limited special power of attorney and appoints Manager
as PA’s exclusive true and lawful agent and attorney-in-fact, and Manager hereby
accepts such special limited power of attorney and appointment, for the
following specific purposes:

 

 4 

 

 

(i)          To bill PA’s patients, in the name of PA, for all billable medical
services provided by PA to patients.

 

(ii)         To bill in PA’s name all claims for reimbursement or
indemnification third party payers.

 

(iii)        To collect and receive on behalf of and in the name of PA all
accounts receivable generated by such billings and claims for reimbursement, to
administer such accounts including, but not limited to, (A) extending the time
of payment of any such accounts for cash, credit or otherwise; (B) discharging
or releasing the obligors of any such accounts; (C) suing, assigning or selling
at a discount such accounts; or (D) taking other measures to require the payment
of any such accounts.

 

(iv)        To deposit all amounts collected in PA’s name or on behalf of PA
into a bank account (‘‘PA Account”), which will be and at all times remain in
PA’s name. PA covenants to promptly transfer and deliver to Manager for deposit
into the PA Account or itself to make such deposit of all funds received by PA
from patients or third party payors for medical services. Upon receipt by
Manager of any funds from patients or third party payors or from PA pursuant
hereto for medical services, Manager shall immediately deposit the same into the
PA Account. Manager shall disburse such deposited funds to creditors and other
persons on behalf of PA, maintaining records of such receipt and disbursement of
funds as reasonably directed by PA.

 

(v)         To take possession of, endorse in the name of PA and deposit into
the PA Account any notes, checks, money orders, insurance payments, and any
other instruments received in payment for medical and healthcare services.

 

(vi)        To sign checks, drafts, bank notes or other instruments on behalf of
PA and to make withdrawals from the PA Account for payments specified in this
Agreement.

 

(vii)       To disburse from the PA Account all sums for the payment of
obligations of PA, all other costs, expenses and disbursements which are
required or authorized by this Agreement, and all costs and expenses of Manager
in providing to PA the administrative, management and other business and support
services in accordance with this Agreement, including, but not limited to, any
refunds owed to patients by PA, any operating expenses relating to the operation
of the PA, including, but not limited to, the base salaries, taxes and medical
malpractice insurance expenses of PA’s personnel, all unpaid or past due fees or
amounts owed to Manager under the Agreement, all current fees or amounts owed to
Manager under the Agreement.

 

(b)          Upon request of Manager, PA shall execute and deliver to the
financial institution wherein the PA Account is maintained, such additional
documents or instruments as may be necessary to evidence or effect the special
and limited power of attorney granted to Manager by PA pursuant to this
Agreement. The special and limited power of attorney granted herein shall be
coupled with an interest and, except as otherwise provided herein, shall be
irrevocable except with Manager’s written consent. The special and limited power
of attorney shall expire on the later of when this Agreement has been
terminated, when all accounts receivable serviced by Manager have been collected
or when all management fees and all other remuneration due to Manager hereunder
have been paid. This special and limited power of attorney only extends to
accounts originating during the Term and any Renewal Term.

 

 5 

 

 

1.5         PA Account. Manager shall open the PA Account and shall have
exclusive domain and control with a bank (“Bank”) mutually agreed upon by the
Parties and whose deposits are insured by the Federal Deposit Insurance
Corporation (“FDIC”) and shall deposit therein all collections collected by
Manager and PA pursuant to this Agreement. The Manager is authorized to apply
all collections deposited in the PA Account, until exhausted in the following
order of priority: (i) toward payment of any refunds owed to patients by PA;
(ii) toward payment of base salary, benefits, taxes and medical malpractice
insurance of PA (“PA’s Compensation”); however, only up to the amount of base
salaries and benefits approved by Manager, the taxes associated therewith and
the medical malpractice insurance premiums that PA is required to have pursuant
to this Agreement; (nothing shall restrict the PA’s ability to compensate PA
above the base salary approved by Manager, but the distribution of such
compensation from the PA Account will be at a lower priority and may not be
realized); (iii) toward satisfaction of any and all unpaid or past due fees or
amounts owed to Manager under this Agreement; (iv) toward satisfaction of all
current fees, rents or amounts owed to Manager under this Agreement; (v) toward
the satisfaction of any additional compensation to PA above the base salary and
benefits approved by Manager; and (vi) to the extent any collections remain in
such account, to PA. The PA Account shall be used solely for depositing
collections for professional services performed by PA and disbursing such
collections in accordance with this Agreement. Notwithstanding the
aforementioned, the payment of PA’s Compensation and other operating expenses
remains the sole responsibility of the PA and is not to be construed as reducing
the fee that PA has agreed to pay Manager for its services in connection with
this Agreement.

 

2Responsibilities of PA.

 

2.1         Conduct of Medical Practice. PA will be solely and exclusively in
control of all aspects of the practice of medicine and the delivery of medical
services of PA. The rendition of all medical professional services, including,
but not limited to, diagnosis, treatment, surgery, therapy and the prescription
of medicine and drugs, and the supervision and preparation of all medical
reports will be the responsibility of PA. PA will have the sole right and
authority to hire, or employ, train, supervise, terminate and compensate all
personnel who provide medical professional services. Manager will have no
authority or obligation with respect to such activities, with respect to the
performance of clinical services or with respect to the establishment of fees or
charges for the rendition of such services. PA will be responsible for assuring
that PA is adequately staffed during normal operating hours with such duly
licensed medical personnel as may be necessary to efficiently carry out the
practice of medicine.

 

2.2         Responsibilities of PA. PA shall perform, or contract with
duly-qualified, licensed physicians, physician assistants and other licensed
physicians extenders to perform, professional medical services as required under
all third party payor contracts entered into by PA. PA shall assure that (a) all
such persons are licensed, qualified and permitted to perform medical services
without restriction in each such jurisdiction where the nature of such services
require such licensure, qualification or permission and (b) all professional
medical services are performed in accordance with all applicable federal, state
and local laws, rules and regulations.

 

 6 

 

 

2.3         Insurance. PA shall maintain comprehensive general, professional
liability and other standard insurance coverages for itself and PA’s
professional practice with limits of not less than $1,000,000 per claim and with
aggregate annual policy limits of not less than $3,000,000 during the term of
this Agreement.

 

2.4         Professional Personnel. In the performance of this Agreement, all
personnel rendering medical or healthcare services for PA are at all times
acting and performing as employees, independent contractors or affiliates of PA
and are not employees or agents of Manager. Manager will neither have nor
exercise any control or direction over the methods by which PA or any personnel
render medical or health care services. Neither PA nor any person providing
medical or healthcare services will have any claim under this Agreement or
otherwise against Manager for any salary, fee, workers’ compensation,
unemployment compensation, sick leave, vacation pay, retirement or social
security benefits or any other employee benefits, all of which will be the sole
responsibility of PA. PA will bear the sole financially responsibility for
withholding any sums owed to federal, state or local government. PA shall
indemnify and hold harmless Manager from any and all loss or liability arising
with respect to any of the foregoing benefits or withholding requirements.

 

2.5         Patient Records. All patient records, reports and information
obtained, generated or encountered relating to the PA, which have not and
hereafter are not designated by Manager as being Manager’s property, shall at
all times be the property of the PA and shall be kept in the strictest
confidence. Manager shall keep and shall instruct all of its personnel to keep
confidential any such information, as well as any financial, statistical,
personnel and patient information obtained or encountered in the performance of
its services hereunder. Moreover, the Parties shall take such steps as are
necessary to ensure compliance with the Health Insurance Portability and
Accountability Act of 1996, as amended, and regulations promulgated thereunder
(“HIPAA”). Toward this end, the Parties shall comply with their respective
duties and obligations in the business associate exhibit attached hereto as
Exhibit B.

 

3Covenants.

 

3.1         Compliance With All Applicable Laws. Manager and PA shall comply
with the requirements of all statutes, ordinances, laws, rules, regulations and
orders of any governmental or regulatory body having jurisdiction respecting the
provision of professional services by PA.

 

3.2         Change of Law. If after the Effective Date, any new law becomes
effective or any binding interpretation of a law by any federal or state
governmental authority is rendered that makes illegal the structure of the
relationship among the parties as set forth in this Agreement, and such
illegality is solely the result of the structure of the relationship among the
parties as set forth in this Agreement, then and in that event, any party shall
have the right to require that the other parties renegotiate the terms of this
Agreement, and each party shall use its respective best efforts to promptly
negotiate a new agreement or an amendment to this Agreement in good faith. To
the maximum extent possible, any such new agreement or amendment shall preserve
the underlying economic and financial arrangements among the parties.

 

 7 

 

 

3.3         Licenses and Permits. On behalf of PA, Manager shall apply for, and
use reasonable efforts to obtain and maintain, in the name of and at the
separate expense of PA, all licenses and permits required in connection with the
business operations relating to the provision of professional services by the
physicians and other health professionals under contract with PA. PA shall
cooperate, with Manager and use commercially reasonable efforts in assisting
Manager applying for, obtaining and maintaining such licenses and permits.

 

4            Management Fees and Costs. Manager will incur substantial costs in
providing the management, administration, and other items and services that are
the subject matter of this Agreement. Certain of such costs and expenses can
vary to a considerable degree according to the extent of PA’s business and
services. It will be impracticable to ascertain and segregate all the exact
costs and expenses that will be incurred by Manager from time to time in the
performance of its obligations under this Agreement. However, it is the intent
of the Parties that the fees paid to Manager be reasonable and reimburse its
costs and expenses plus a reasonable return considering the investment and risk
taken by Manager and the value of the services provided by Manager.

 

4.1         Reimbursement of Costs. On or before the fifteen (15th) day of each
calendar month during the term of this Agreement, and continuing each month
thereafter through on or before the fifteen (15th) day of the calendar month
immediately following the expiration or the earlier termination of this
Agreement, PA shall reimburse Manager on a monthly basis for all direct costs
and expenses incurred by Manager for or on behalf of PA during the preceding
calendar month based upon the receipt by PA of an itemized statement of all such
costs and expenses.

 

4.2         Fixed Fee. On or before the fifteen (15th) day of each calendar
month during the term of this Agreement, and continuing each month thereafter
through on or before the fifteen (15th) day of the calendar month immediately
following the expiration or the earlier termination of this Agreement, PA shall
pay, to Manager an amount equal to fifteen percent (15%) the costs reimbursed
pursuant to Section 4.1 above (the “Management Fee”).

 

4.3         Disbursements to PA. Manager shall make a disbursement to PA from
PA’s Account on or before the fifteen (15th) day of each calendar month to cover
the payments set forth in Sections 4.1 and 4.2. To the extent that any
collections remain in the PA’s Account after the payment of any refunds owed to
patients by PA, the payment of any operating expenses relating to the operation
of PA’s practice, including, but not limited to, the payments set forth in
Sections 4.1 and 4.2, the satisfaction of any and all unpaid or past due fees or
amounts owed to Manager under this Agreement and the satisfaction of all current
fees or amounts owed to Manager under this Agreement, Manager shall disburse
such funds to PA. Notwithstanding the prior sentence, Manager may withhold from
such distribution an amount equal to the previous month’s operating cost of PA’s
practice, the Management Fee and the License Fee, or such other reasonable
reserves to ensure the continued and smooth operation of the PA.

 

 8 

 

 

4.4         Deferred Compensation. Notwithstanding any amounts that may be owing
to Manager pursuant to Sections 4.1 and 4.2, in the event that in any calendar
month collected revenues of PA are insufficient to cover PA’s costs to pay
compensation to those physicians and other health professionals who are under
contract to PA in connection with the provision of the professional services,
PA’s malpractice insurance premium, and certain other costs of PA as may be
mutually agreed upon by Manager and PA, PA shall be entitled to retain
sufficient collected revenues to cover such foregoing costs and expenses. If the
foregoing retention of collected revenues by PA results in the nonpayment of any
fees owed by PA to Manager in any month during the term of this Agreement
pursuant to Sections 4.1 and 4.2, such unpaid amounts (a “Shortfall Amount”)
shall be deferred by Manager and shall be repaid by PA to Manager in subsequent
months in which the collected revenues exceed the amounts necessary to cover
such costs and expenses to pay amounts owed to Manager pursuant to Sections 4.1
and 4.2 (the “Surpluses”). Such deferred management fees shall be treated in
accordance with Section 4.5.

 

4.5         Shortfall Amount. All Shortfall Amounts shall be repaid by PA to
Manager out of Surpluses in collected revenues in subsequent months. All
Shortfall Amounts shall incur simple interest (based upon a three hundred sixty
(360) day year) at the lesser of the “Prime Rate” as published from time to time
by the Wall Street Journal, plus one percent (1%), or the maximum amount
permitted by applicable law. To the extent such Shortfall Amounts are not repaid
in full out of Surpluses in collected revenues in subsequent months by the
expiration or the earlier termination of this Agreement, PA shall pay to Manager
the full amount of the unpaid Shortfall Amounts within thirty (30) days
following the expiration or the earlier termination of this Agreement.

 

4.6         Security for Fees. PA hereby grants to Manager a lien upon and
security interest in all of the billings and accounts receivable generated by
PA, all to the extent permitted by law, as security under the Uniform Commercial
Code for payment of the Shortfall Amounts and any other sums due Manager
hereunder. At the request of Manager, PA shall do all things necessary or
desirable to confirm and/or perfect the security interest granted to Manager
hereunder, including, without limitation, executing such financing statements as
Manager may request. PA hereby grants to Manager an irrevocable power of
attorney, coupled with an interest, to, as long as any of the Management Fee
shall remain outstanding, execute, on behalf of PA, such financing statements,
instruments and agreements and perform any other acts to perfect and maintain
perfection of Manager’s security interest in the Shortfall Amounts. Manager’s
right to enforce its security on all such billings and receivables shall
continue after the termination of this Agreement until all sums due Manager
hereunder have been paid in full.

 

5Certain Covenants.

 

5.1         Confidential Information and Trade Secrets.

 

(a)          PA recognizes that due to the nature of this Agreement, PA will
have access to information of a proprietary nature owned by Manager
(“Confidential Information”) including, but not limited to (i) computer programs
(whether or not completed or in use); (ii) operating manuals or similar
materials which constitute the non-medical systems, policies and procedures;
(iii) methods of doing business developed by and for the operation of facilities
managed by Manager; and (iv) methods, formulae, prices, etc., used by Manager in
negotiating contracts and arising out of such contracts. Manager has a
proprietary interest in all such Confidential Information and that all such
Confidential Information constitutes confidential and proprietary information
and are trade secrets of Manager. PA hereby waives any and all right, title and
interest in and to such trade secrets and Confidential Information and shall
return all copies thereof or relating thereto to Manager, upon the termination
of Agreement.

 

 9 

 

 

(b)          Manager is entitled to prevent its competitors from obtaining and
utilizing Manager’s trade secrets and confidential and proprietary information.
Therefore, during the term of this Agreement or any time after the expiration or
sooner termination of this Agreement, PA shall hold Manager’s trade secrets and
confidential and proprietary information in strictest confidence and shall not
disclose or allow to be disclosed any such trade secrets or confidential and
proprietary information, directly or indirectly, to any person or entity other
than those persons or entities who are employed by or affiliated with Manager or
PA, without the prior written consent of Manager. During the term of this
Agreement or any time after the expiration or sooner termination of this
Agreement, PA will not use or cause to be used any Confidential Information in
any way except as is required in the course of PA’s or a PA’s performance
pursuant to the terms of this Agreement.

 

(c)          Each Party shall keep the terms of this Agreement confidential and
not disclose such terms to any third party unless, (i) agreed in writing by the
non-disclosing Party, (ii) to enforce this Agreement, or (iii) pursuant to an
order of a court of competent jurisdiction or an arbitrator having jurisdiction
over the Party to whom such order is directed. This non-disclosure obligation
excludes those disclosures reasonably necessary to carry out the intent and
purpose of this Agreement, including disclosures to PA’s personnel and each
Party’s legal and financial advisers and prospective or existing lenders.

 

(d)          PA shall require each independent contractor and employee of the
PA, and any such person or entities to whom such information is to be disclosed
for the purpose of performance of Manager’s or PA’s obligations under this
Agreement, to execute a confidentiality agreement regarding such information in
such form as Manager approves.

 

5.2         PA acknowledges and agrees that Manager would not enter into this
Agreement if PA did not agree to the terms of this Section 5.

 

5.3         Each covenant in this Section 5 on the part of PA shall be construed
as an agreement independent of any other provision of this Agreement, unless
otherwise indicated herein, and shall survive the termination of this Agreement,
and the existence of any claim or cause of action of PA against Manager, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Manager of such covenant.

 

5.4         A breach of this Section 5 will result in irreparable harm to
Manager which cannot be reasonably or adequately compensated in damages, and,
therefore, Manager shall be entitled to injunctive relief, equitable relief,
and/or specific performance, such relief to be without the necessity of posting
a bond, cash or otherwise, to prevent a breach and to secure enforcement
thereof, in addition to any other relief or award to which Manager may be
entitled.

 

 10 

 

 

6Term and Termination.

 

6.1         Term. Unless sooner terminated in accordance with the provisions of
this Agreement, the term shall remain in effect for a term of twenty (20) years
from the Effective Date (“Initial Term”) and shall be automatically renewed for
additional one (1) year periods (“Renewal Term(s)”); however, with respect to
the Initial Term or any subsequent Renewal Term, either Party may give no less
than six (6) months’ notice of non-renewal, and this Agreement will terminate at
the end of the then current Term.

 

6.2         Termination By Manager. Manager may terminate this Agreement upon
the occurrence of any one of the following events, which will be deemed to be
“for cause”:

 

(a)          The revocation, suspension, cancellation or restriction of PA’s
personnel’s license to practice medicine;

 

(b)          PA’s loss or suspension of its Medicare or Medicaid provider
number, and/or PA’s restriction from treating beneficiaries of the Medicare or
Medicaid programs if PA has opted into these programs;

 

(c)          PA’s filing of a petition in voluntary bankruptcy, an assignment
for the benefit of creditors, or other action taken voluntarily or involuntarily
under any state or federal statute for the protection of debtors; or

 

(d)          If PA defaults in the performance of any of its duties or
obligations hereunder, and such default continues for fifteen (15) days after PA
receives written notice of the default.

 

(e)          If any Shortfall Amount, or any portion thereof, payable hereunder
is carried forward for a period of more than three (3) months.

 

6.3         Termination By PA. PA may terminate this Agreement if Manager
defaults in the performance of any of its obligations hereunder and such default
continues for one hundred and twenty (120) days after Manager receives written
notice of the default

 

6.4         Mutual Agreement. This Agreement may be terminated by mutual written
agreement of the Parties.

 

6.5         Rights Cumulative. The various rights and remedies herein provided
will be cumulative and in addition to any other rights and remedies the Parties
may pursue under the law. The exercise of one or more of such rights or remedies
shall not impair the rights of either Party to exercise any other right or
remedy at law or in equity.

 

6.6         Further Obligations. Upon termination of this Agreement, neither
Party will have any further obligations hereunder except as set forth herein,
and for (a) obligations accruing prior to the date of termination, including,
without limitation, payment of all fees set forth in Section 4 accrued prior to
the termination of this Agreement and any Shortfall Amounts, (b) obligations,
promises, or covenants set forth herein that by their nature extend beyond the
Term.

 

 11 

 

 

7Indemnification; Excuse of Performance.

 

7.1         PA Indemnification. PA shall protect, indemnify and save Manager and
the directors, officers, shareholders and employees of Manager harmless from and
against any and all liability and expense of any kind, arising from injuries or
damages to persons or property in connection with the provision of professional
services by the employees or contractors of PA, unless such liability results
solely from the willful misconduct of Manager and/or its directors, officers,
shareholders, employees or agents.

 

7.2         Manager Indemnification. Manager shall protect, indemnify and save
PA and the directors, officers, shareholders and employees of PA and each PA
harmless from and against any and all liability and expense of any kind, arising
from injuries or damages to persons or property in connection with the provision
of the management and administrative services pursuant to this Agreement, unless
such liability results solely from the willful misconduct of PA and/or its
directors, officers, shareholders, employees or agents.

 

7.3         Excuse of Performance. Notwithstanding any other provisions
contained herein, Manager will not be liable to PA, and will not be deemed to be
in default hereunder, for the failure to perform or provide any of the supplies,
services, personnel or other obligation to be performed or provided by Manager
pursuant to this Agreement if such failure is a result of a labor dispute, act
of God or any other event which is beyond the reasonable control of Manager.

 

8              Governing Law. This Agreement is governed by and will be
construed under the laws of the State of Texas.

 

9              Waiver. The waiver of any covenant, condition or duty hereunder
by either Party shall not prevent that Party from later insisting upon full
performance of the same.

 

10           Amendment. No amendment to the terms of this Agreement will be
binding on either Party unless in writing and executed by the duly authorized
representatives of each Party.

 

11            Exhibits; Entire Agreement. The exhibits attached to this
Agreement are incorporated into and made a part of this Agreement. This
Agreement and the exhibits attached to it constitutes the entire agreement
between the Parties in connection with the subject matter hereof, and supersede
all prior agreements, whether written or oral, and whether explicit or implicit,
which have been entered into before the execution hereof. If any litigation or
arbitration arises between the Parties, neither Party shall (and each Party
hereby waives its right to) introduce any parole evidence which would tend to
contradict or impeach any of the express written terms, conditions and covenants
of this Agreement.

 

12           Arbitration; Attorney’s Fees. Except for enforcement of the
provisions set forth in Section 5 of this Agreement, any and all disputes under
the Agreement will be resolved by reference to arbitration. Any Party electing
to commence an action shall give written notice to the other Party of such
election. Thereupon, if arbitration is selected by the Party electing to
commence the action, the claim (“Arbitration Matter”) will be settled by
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”). The award of such arbitrator may be confirmed or enforced in any court
of competent jurisdiction. The prevailing Party in such arbitration may recover
all costs incurred in the course of said proceeding, including the reasonable
fees and disbursements of its counsel.

 

 12 

 

 

13           Notice. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of receipt) if sent during normal business hours of
the recipient, and on the next Business Day if sent after normal business hours
of the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid:

 

13.1If to Manager, to:

 

Arcadian Telepsychiatry Services LLC

7241 Hollywood Road

Fort Washington, PA 19034

Attention: Robert Plotkin
E:Mail: Rob@arcadiantelepsychiatry.com

 

With a copy to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: Jeffrey A. Baumel, Esq.

E-Mail: jeffrey.baumel@dentons.com

 

13.2If to PA, to:

 

Arcadian Telepsychiatry PA

Waseem Ahmed, M.D.

PO Box 251353

Plano TX 75025

E-Mail: wahmedmd@aol.com

 

Any Party may change its address from time to time by giving the other Party
written notice.

 

14            Assignment. Except as may be herein specifically provided to the
contrary, this Agreement shall inure to the benefit of and be binding upon the
Parties and their respective legal representatives, successors, and assigns;
provided, however, that PA may not assign this Agreement without the prior
express written consent of Manager, which consent may be withheld in its sole
and absolute discretion. Any assignment in violation of the foregoing shall be
null and void. Any breach of this provision, whether or not void or voidable,
will constitute a material breach of this Agreement, and if such breach occurs,
Manager may terminate (but shall not be obligated to terminate) this Agreement
upon seventy-two (72) hours written notice to PA. Manager may (i) assign its
rights and obligations hereunder to any third party, and (ii) collaterally
assign its interest in this Agreement and its right to collect the fees provided
in Section 4 hereunder to any financial institution or other third party in a
financing transaction, in each case without the consent of PA.

 

 13 

 

 

15            Independent Contractor Status. The Parties are independent
contractors, and nothing in this Agreement is intended and nothing shall be
construed to create an employer/employee, partnership, or joint venture
relationship, or to allow either to exercise control or direction over the
manner or method by which the other performs the services that are the subject
matter of this Agreement; provided always that the services to be provided
hereunder shall be furnished in a manner consistent with the standards governing
such services and the provisions of this Agreement. Except as set forth in this
Agreement, no Party will be treated as an employee for federal tax purposes of
the other Party, and neither Party will withhold on behalf of the other Party
any sums for income tax, unemployment insurance, social security, or any other
withholding pursuant to any law or requirement of any governmental body or make
available any of the benefits afforded to its employees. All such payments,
withholdings, and benefits, if any, are the sole responsibility of the Party
incurring the liability, and each Party will indemnify and hold the other Party
harmless from any and all loss or liability arising with respect to such
payments, withholdings, and benefits, if any.

 

16            Miscellaneous Provisions.

 

16.1         Partial Invalidity. If any one or more of the terms, provisions,
promises, covenants or conditions of the Agreement or the application thereof to
any person or circumstances is found to any extent invalid, unenforceable, void
or voidable for any reasons by a court of competent jurisdiction, each and all
of the remaining terms, provisions, promises, covenants and conditions of this
Agreement or their application to other persons or circumstances will not be
affected thereby and will be valid and enforceable to the fullest extent
permitted by law.

 

16.2         Headings, Titles. The headings appearing herein are for convenience
and reference only and will not govern, limit, modify or in any manner affect
the scope, meaning or intent of the provision of this Agreement.

 

16.3         Binding Effect. Subject to the provisions contained herein, this
Agreement will be binding upon and inure to the benefit of the Parties and upon
their respective successors.

 

16.4         Counterparts; Facsimile Signatures. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(Signature Page Follows)

 

 14 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

  ARCADIAN TELEPSYCHIATRY SERVICES LLC         By: /s/ Robert Plotkin     Name:
Robert Plotkin     Title: Manager       ARCADIAN TELEPSYCHIATRY PA         By:
/s/ Waseem Ahmed     Name: Waseem Ahmed, M.D.     Title: Authorized Officer

 

Signature Page to Arcadian Texas - Management Services Agreement

 

 

 

 

Exhibit A

 

IP LICENSE

 

Manager hereby grants, for the term of this Agreement, a non-exclusive,
non-transferable, non-sublicensable, revocable license to use Manager’s .

 

 

 

 

Exhibit B

 

BUSINESS ASSOCIATE EXHIBIT

 

1.Catch-all definition

 

The following terms used in this Exhibit shall have the same meaning as those
terms in the HIPAA Rules: Breach, Data Aggregation, Designated Record Set,
Disclosure, Health Care Operations, Individual, Minimum Necessary, Notice of
Privacy Practices, Protected Health Information, Required By Law, Secretary,
Security Incident, Subcontractor, Unsecured Protected Health Information, and
Use.

 

2.Specific definitions

 

a.           Business Associate. “Business Associate” shall generally have the
same meaning as the term “business associate” at 45 CFR 160.103, and in
reference to the party to this agreement, shall mean Arcadian Telepsychiatry
Services LLC.

 

b.           Covered Entity. “Covered Entity” shall generally have the same
meaning as the term “covered entity” at 45 CFR 160.103, and in reference to the
party to this agreement, shall mean A.

 

c.           HIPAA Rules. “HIPAA Rules” shall mean the Privacy, Security, Breach
Notification, and Enforcement Rules at 45 CFR Part 160 and Part 164.

 

3.Obligations and Activities of Business Associate

 

Business Associate agrees to:

 

a.           Not use or disclose protected health information other than as
permitted or required by this Exhibit or as required by law;

 

b.           Use appropriate safeguards, and comply with Subpart C of 45 CFR
Part 164 with respect to electronic protected health information, to prevent use
or disclosure of protected health information other than as provided for by this
Exhibit;

 

c.           Report to covered entity any use or disclosure of protected health
information not provided for by this Exhibit of which it becomes aware,
including breaches of unsecured protected health information as required at 45
CFR 164.410, and any security incident of which it becomes aware;

 

d.           In accordance with 45 CFR 164.502(e)(1)(ii) and 164.308(b)(2), if
applicable, ensure that any subcontractors that create, receive, maintain, or
transmit protected health information on behalf of the business associate agree
to the same restrictions, conditions, and requirements that apply to the
business associate with respect to such information;

 

 B-1 

 

 

e.           Make available protected health information in a designated record
set to the individual or the individual’s designee as necessary to satisfy
covered entity’s obligations under 45 CFR 164.524;

 

f.            Make any amendment(s) to protected health information in a
designated record set as directed or agreed to by the covered entity pursuant to
45 CFR 164.526, or take other measures as necessary to satisfy covered entity’s
obligations under 45 CFR 164.526;

 

g.           Maintain and make available the information required to provide an
accounting of disclosures to the individual as necessary to satisfy covered
entity’s obligations under 45 CFR 164.528;

 

h.           To the extent the business associate is to carry out one or more of
covered entity’s obligation(s) under Subpart E of 45 CFR Part 164, comply with
the requirements of Subpart E that apply to the covered entity in the
performance of such obligation(s); and

 

i.            Make its internal practices, books, and records available to the
Secretary for purposes of determining compliance with the HIPAA Rules.

 

4.Permitted Uses and Disclosures by Business Associate

 

a.           Business associate may only use or disclose protected health
information as necessary to perform the services set forth in Management
Services Agreement.

 

b.           Business associate may use or disclose protected health information
as required by law.

 

c.           Business associate agrees to make uses and disclosures and requests
for protected health information consistent with covered entity’s minimum
necessary policies and procedures.

 

d.           Business associate may not use or disclose protected health
information in a manner that would violate Subpart E of 45 CFR Part 164 if done
by covered entity, except for the specific uses and disclosures set forth below.

 

e.           Business associate may use protected health information for the
proper management and administration of the business associate or to carry out
the legal responsibilities of the business associate.

 

f.            Business associate may disclose protected health information for
the proper management and administration of business associate or to carry out
the legal responsibilities of the business associate, provided the disclosures
are required by law, or business associate obtains reasonable assurances from
the person to whom the information is disclosed that the information will remain
confidential and used or further disclosed only as required by law or for the
purposes for which it was disclosed to the person, and the person notifies
business associate of any instances of which it is aware in which the
confidentiality of the information has been breached.

 

g.           Business associate may provide data aggregation services relating
to the health care operations of the covered entity.

 

 B-2 

 

 

h.           Business associate may use protected health information to
de-identify the information in accordance with 45 CFR 164.514(a)-(c).

 

5.Covered Entity to Inform Business Associate of Privacy Practices and
Restrictions

 

a.           Covered entity shall notify business associate of any limitation(s)
in the notice of privacy practices of covered entity under 45 CFR 164.520, to
the extent that such limitation may affect business associate’s use or
disclosure of protected health information.

 

b.           Covered entity shall notify business associate of any changes in,
or revocation of, the permission by an individual to use or disclose his or her
protected health information, to the extent that such changes may affect
business associate’s use or disclosure of protected health information.

 

c.           Covered entity shall notify business associate of any restriction
on the use or disclosure of protected health information that covered entity has
agreed to or is required to abide by under 45 CFR 164.522, to the extent that
such restriction may affect business associate’s use or disclosure of protected
health information.

 

6.Permissible Requests by Covered Entity

 

Covered entity shall not request business associate to use or disclose protected
health information in any manner that would not be permissible under Subpart E
of 45 CFR Part 164 if done by covered entity, except that business associate may
use or disclose protected health information for data aggregation or management
and administration and legal responsibilities of the business associate as set
forth above.

 

7.Term and Termination

 

a.           Term. This Exhibit is co-terminous with the Management Services
Agreement.

 

b.           Termination for Cause. Business associate authorizes termination of
the Management Services Agreement by covered entity if covered entity determines
business associate has violated a material term of the Agreement and business
associate has not cured the breach or ended the violation within the time
specified by covered entity.

 

c.           Obligations of Business Associate Upon Termination. Upon
termination of this Agreement for any reason, business associate, with respect
to protected health information received from covered entity, or created,
maintained, or received by business associate on behalf of covered entity,
shall:

 

i.            Retain only that protected health information which is necessary
for business associate to continue its proper management and administration or
to carry out its legal responsibilities;

 

ii.         Return to covered entity or, if agreed to by covered entity, destroy
the remaining protected health information that the business associate still
maintains in any form;

 

 B-3 

 

 

iii.         Continue to use appropriate safeguards and comply with Subpart C of
45 CFR Part 164 with respect to electronic protected health information to
prevent use or disclosure of the protected health information, other than as
provided for in this Section, for as long as business associate retains the
protected health information;

 

iv.         Not use or disclose the protected health information retained by
business associate other than for the purposes for which such protected health
information was retained and subject to the same conditions set out under
“Permitted Uses and Disclosures By Business Associate” which applied prior to
termination; and

 

v.           Return to covered entity or, if agreed to by covered entity,
destroy the protected health information retained by business associate when it
is no longer needed by business associate for its proper management and
administration or to carry out its legal responsibilities.

 

d.           Survival. The obligations of business associate under this Section
shall survive the termination of this Exhibit.

 

8.Miscellaneous

 

a.           Regulatory References. A reference in this Agreement to a section
in the HIPAA Rules means the section as in effect or as amended.

 

b.           Necessary Actions. The Parties shall take such action as is
necessary to amend this Agreement from time to time as is necessary for
compliance with the requirements of the HIPAA Rules and any other applicable
law.

 

c.           Interpretation. Any ambiguity in this Agreement shall be
interpreted to permit compliance with the HIPAA Rules.

 

 B-4 

 